DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
Claims 1-2, 4, 15, 22, and 32 have been amended, claim 28 has been canceled, and claims 39-40 have been added.  It is noted that all prior rejections of claim 28 are moot in view of the cancellation of the claim.  Claims 1-2, 4-9, 15, 17, 22-23, 26-27, 31-33 and 38-40 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejection of claims under 35 USC 103, in view of the amendment of each of the independent claims such that no more than “about 85 ng” of DNA may be employed in a step of “constructing an unamplified DNA library”.  However, the claims remain/are rejected for the reasons given below. Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 33, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 2 (from which claims 6, 33, and 38 depend) has been amended to recite the limitation “wherein the library is constructed using less than about 85 ng of DNA”.  While the application as filed (and specifically Example 1 at paragraph 61, as noted in applicant’s Remarks at page 7) does provide basis for the new limitation of the other independent claims, “wherein the library is constructed using from about 2 ng to about 85 ng of DNA”, basis is lacking for “less than about 85 ng of DNA”, as this includes amounts below “about 2 ng of DNA”.  The amendment to claim 2 thus adds new matter to the claims.  It is noted that, based upon applicant’s Remarks at page 7 (which reference claim 2), applicant may have intended to amend claim 2 in a manner 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 15, 17, 22-23, 26-27, 31-33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzer et al (Genome Medicine 5:30 [pages 1-16] [2013]; cited in IDS) in view of Kozarewa et al (Chapter 18 of “High-Throughput Next Generation Sequencing” [2011]; previously cited) and Raley et al (bioRxiv preprint doi.org//10.1101/003566, pages 1-13 [March 2014]; cited herein).  
Heitzer et al teach methods comprising detection of tumor-associated copy number changes in the plasma DNA of patients with prostate cancer, wherein the method employs genome wide sequencing “at a shallow sequencing depth” (see entire reference, particularly the abstract).  Heitzer et al disclose that  “a shallow sequencing depth of about 0.1x” has been shown to be “sufficient for a robust and reliable analysis of copy number changes from single cells”, and that they thus employed such a depth in their methods (see page 2, right column; page 3, right column-page 4, left column, and page 12, right column).  
With regard to the particular method steps recited in the claims, Heitzer et al disclose that their methods comprise isolating DNA fragments from a plasma sample, 
With further regard to independent claim 1 and its dependent claims, as well as independent claim 2 and its dependent claims, the methods of Heitzer et al constitute a “characterizing” of DNA in a sample, particularly a sample comprising tumor-derived DNA (as noted above), and Heitzer et al disclose using their copy number alteration profiles to detect presence of absence of copy number alterations; again, see again the text page 6, right column-page 9, right column, Figures 3, 5-6).   Regarding the “wherein” clause of claim 1, it is noted that Heitzer et al also disclose that detection of copy number alterations may function as an indicator of the presence of tumor DNA; see, e.g., the Results at pages 6-8, including, e.g., the statement at page 8 “we can.....distinguish plasma samples from individuals without malignant disease from those with prostate cancer” via our/their methods.  
With further regard to independent claim 4, Heitzer et al teach determining percentages of DNA in a sample derived from tumor cells, meeting the requirements of the claim for “determining the purity of DNA” (see pages 4-6, as well as page 12, right column).
Regarding claim 15, it is noted that the procedures disclosed by Heitzer et al (discussed above), particular via the analysis of samples at different time points, encompass both the detection of chromosomal copy number variations (including as an 
Finally, regarding independent claim 22, the processing of samples at different time points (as discussed above) achieves “characterizing the efficacy of treatment of a subject having a disease characterized by an increase in chromosomal copy number”, as Heitzer et al teach and exemplify the use of their methods on prostate cancer patients undergoing chemotherapy at different time points, and provide characterizations related to therapy effectiveness based therein (see pages 9-10, Figure 6, and page 13, right column).  
With further regard to dependent claim 5, it is reiterated that Heitzer et al disclose whole genome sequence (see, e.g., the Abstract, the disclosure of sequencing procedures at pages 3-5, the first paragraph of the Discussion at page 12).  
Regarding claims 6, 33, and 38 (which depend from independent claim 2), it is noted that use of profiles with respect to a “focal chromosomal copy number” is only an alternative of claim 2, not a requirement; further, the language of dependent claims 6 and 38 does not set forth a requirement for this alternative.  Thus, the requirements of claims 6 and 38 are met for the same reasons given above; it is also noted that several focal chromosomal copy number alterations are in fact discussed by Heitzer et al at page 9.  With further regard to claim 33, this claim simply recites a “wherein” clause indicating what possible (but not required) outcomes of the active method steps “identify” or “indicate”, without actually requiring any particular outcome (or any further 
Regarding claims 7-9, it is reiterated that Heitzer et al disclose the use of plasma samples from patients with prostate cancer (as referenced above).  
Regarding dependent claim 17, the claim simply recites what is “indicated” by possible outcomes; no actual manipulative difference as compared to claim 15 is required (such that claim 17 is also suggested by Heitzer et al).
Regarding dependent claim 23, again, this claim simply specifies what is indicated by a possible outcome; nothing more is required by the claim, as no decrease in copy number is actually specified and required.
Regarding claims 26-27, the teachings of Heitzer et al meeting the claims requirements of cancer and anti-cancer therapy (chemotherapy) are discussed above.  
Regarding claim 31, it is reiterated that Heitzer et al teach analysis of plasma DNA (a type of cell-free DNA).  
Regarding claims 32 and 40, it is reiterated that Heitzer et al disclose 0.1X sequence coverage, as noted above; this teaching is sufficient to suggest whatever % of library sequencing that is found to be sufficient to achieve the required coverage, which in at least some embodiments embraced by c) of claim 1 will encompass “about 1%”.
Heitzer et al thus teach all elements of each of the claims other than the requirement for an “unamplified” DNA library/cell-free DNA library constructed using an amount of input DNA that is “from about 2 ng to about 85 ng” or “less than 85 ng”, which 
	Kozarewa et al teach methods of “amplification-free library preparation” that function in preparing libraries for use in next-generation sequencing (such as Illumina sequencing) (see entire reference, particularly the Abstract).  Kozarewa et al provided a detailed description of their methods (see entire reference), and teach that the use of unamplified libraries in next-generation sequencing provides multiple benefits, including improved efficiency achieved via the avoidance of sequencing duplicate target sequences, and a reduction in bias introduced by amplification, which bias hinders “PCR-based diagnostics” (see Abstract and pages 257-258).  
	In view of the teachings of Kozarewa et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods taught by Heitzer et al so as to have employed an amplification-free library preparation method as taught by Kozarewa et al, and thereby to have also constructed and sequenced an “unamplified” library or libraries, meeting this new limitation of each of the independent claims.  An ordinary artisan would have been motivated to have made such a modification for any and all of the benefits taught by Kozarewa et al, including improving efficiency by avoiding the sequencing of duplicate targets, and avoiding bias introduced by amplification.
	With regard to the use of less than about 85 ng, or “about 2 to about 85 ng” of DNA in construction of an unamplified DNA library for sequencing, Raley et al disclose improved methods allowing for the use of 500 pg-20 ng of input DNA in construction of such next-generation sequencing libraries (see entire reference, particularly pages 10-12).  
	In view of the teachings of Raley et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods suggested by Heitzer et al in view of Kozarewa et al so as to have employed between 500pg and 20 ng of input DNA using the techniques taught by Raley et al, and thereby to have performed methods embraced by the present claims (which encompass the use of less than 85 ng, or about 2 to about 85 ng, of input DNA).  An ordinary artisan would have been motivated to have made such a modification for the benefit of being able to obtain (in an inexpensive manner) sequencing yields equivalent to those typically generated using standard DNA input amounts, but using smaller amounts of available input DNA, as taught by Raley et al.  Further, given Raley et al’s teaching of both their own method for use of such smaller input amounts, and of other known techniques using smaller that standard input amounts (e.g., of 1 ng of DNA, as referenced at page 2), an ordinary artisan would have had a reasonable expectation of success in performing such methods.  With further regard to new claim 39, any input amount embraced by the range taught by Raley et al (of 500 pg to 20 ng) is suggested by the teachings of Heitzer et al in view of Kozarewa et al and Raley et al, including 5 ng.
It is noted that applicant’s remarks regarding the prior rejections under 35 USC 103 have been reviewed and considered, however the amended claims are now rejected for the reasons given above (which address the new limitations in the claims pertaining to amounts of input DNA less than 85 ng).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634